COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Donald Mueller v. Kathy C. Mueller

Appellate case number:    01-17-00292-CV

Trial court case number: 2015-06732

Trial court:              311th District Court of Harris County

        On December 5, 2017, the court reporter advised this Court that appellant had not paid
for the record. On the same date, this Court issued a letter advising appellant that the deadline to
submit written proof of payment for the reporter’s record was 5:00 p.m., December 27, 2017. We
received no response.
        On October 24, 2017, appellant’s counsel filed a motion to withdraw, which this court
granted on November 8, 2017. A party who is not represented by counsel must nonetheless
comply with all applicable procedural rules. See Amir-Sharif v. Mason, 243 S.W.3d 854, 856
(Tex. App.—Dallas 2008, no pet.); Stefan v. Stefan, 29s3 627, 631 (Tex. App.—Houston [14th
Dist.] 2000, pet. denied).
        Accordingly, the Court will consider and decide those issues or points that do not require
a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c) (stating that, if clerk’s record has
been filed, appellate court may consider and decide those issues or points that do not require a
reporter’s record).

       Appellant’s brief must be filed no later than 20 days after the date of this order.

       Appellees’ brief will be due within 20 days after appellants’ brief has been filed.

       It is so ORDERED.

Judge’s signature: /s/ Jennifer Caughey
                    Acting individually       Acting for the Court


Date: February 1, 2018